DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gara et al. (US2007/0192540) hereinafter Gara in view of Malnar et al. (US 2020/0219430), hereinafter Malnar, and further in view of Scott et al. (US 2016/0313994), hereinafter Scott.
Regarding claims 1 and 17, taking claim 17 as exemplary, Gara teaches a system, comprising: 
a processor (Gara, [0028], The system is composed of four identical processor cores labeled CPU0 to CPU3, labeled 100-103, respectively; Fig.2, CPU0); 
a memory system (Gara, Fig.2, On-chip L3 cache); and 
a cache system (Gara, [0028], local L1 level data and instruction caches, labeled 110-113; Fig.2, L1, L1.5, L2) coupled between the processor and the memory system, comprising: 
a first cache (Gara, [0029], each of the four processor cores 100-103 there is added a new cache level L1.5 200-203, respectively); 
a second cache (Gara, [0028], L2 caches 120-123); 
a connection to a command bus coupled between the cache system and the processor (Gara, [0029], If a load operation is detected; Note – a command bus needs to exist in order for the cache system (L1, L1.5, and L2) to receive the load operation); 
a connection to an address bus coupled between the cache system and the processor; 
a connection to a data bus coupled between the cache system and the processor; 
a connection to an execution-type signal line from the processor identifying an execution type (Gara, [0041],  if the executed instruction is to perform a load operation, the process proceeds to step 604 to determine whether the requesting thread is a speculative thread); 
a configurable data bit; 
a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit; 
wherein when the configurable data bit is in a first state, the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory system via the first cache (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set), when the execution type is a first type (Gara, [0041], If at step 604, it is determined that the thread is a speculative thread); and 
implement commands received from the command bus for accessing the memory system via the second cache (Gara, [0041], data are fetched … from L2 cache if there is a L1 cache request miss ), when the execution type is a second type (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread); and 
wherein when the configurable data bit is in a second state, the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory system via the second cache, when the execution type is the first type; and 
implement commands received from the command bus for accessing the memory system via the first cache, when the execution type is the second type.  

However, Gara in view of Malnar teaches a configurable data bit (Malnar, [0073], Each of the display controllers 122 may have control registers … the control registers … permits the GPU to instruct the display controller 122 which back buffer to use on the next display refresh by writing to the control register); 
a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit (Malnar, [0010], [0073], [0083]); 
wherein when the configurable data bit is in a first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)), the logic circuit is configured to (Note – Front buffer is used for speculative thread and back buffer is used for non-speculative thread): 
implement commands received from the command bus for accessing the memory system via the first cache (Gara, [0041], L1.5 cache level; Malnar, [0079]-[0084], Note – buffer 2 (i.e. original front buffer )), when the execution type is a first type (Gara, [0041], speculative thread); and 
implement commands received from the command bus for accessing the memory system via the second cache (Gara, [0041], L2 cache; Malnar, [0079]-[0084], Note – buffer 1 (i.e. original back buffer)), when the execution type is a second type (Gara, [0041], non-speculative thread); and 
wherein when the configurable data bit is in a second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)), the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory system via the second cache (Malnar, [0079]-[0084]; buffer 1 (i.e. new front buffer, original back buffer); Gara, [0041], L2 level (i.e. L1.5 cache before swapping)), when the execution type is the first type (Gara, [0041], speculative thread); and
 implement commands received from the command bus for accessing the memory system via the first cache (Malnar, [0079]-[0084, Note - buffer 1 (i.e. new back buffer, original front buffer); Gara, [0041], L1.5 cache level (i.e. L2 cache before swapping)), when the execution type is the second type (Gara, [0041], non-speculative thread).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gara to incorporate teachings of Malnar to swap a first cache/buffer with a second cache/buffer in case of double buffering. A person ordinary skill in the art would have been motivated to combine the teachings of Gara with Malnar because it improves efficiency of the system disclosed in Gara by providing data buffers with accurate data to the system (Malnar, [0004]). 

However, the combination of Gara and Malnar in view of Scott teaches a connection to a command bus coupled between the cache system and the processor (Scott, [0018], a second output for providing a request signal, REQ, to cache 26 via internal interconnect 24; [0019], Therefore, the instruction pipeline of CPU 30 provides ADDRESS, REQ, and DISCARD, and receives DATA and ACK. Within control unit 58 is address generation circuitry 54. Address generation circuitry 54 generates access addresses for read requests to implement instruction fetching. The read requests are first provided to cache 26; Fig.2, Fig.3); 
a connection to an address bus coupled between the cache system and the processor (Scott, [0018], a first output for providing an access address, ADDRESS, to cache 26 via internal interconnect 24); 
a connection to a data bus coupled between the cache system and the processor (Scott, [0018], a first input for receiving read data, DATA, from cache 26 or BIU 22 via internal interconnect 24); 
a connection to an execution-type signal line from the processor identifying an execution type (Gara, [0041], if the executed instruction is to perform a load operation, the process proceeds to step 604 to determine whether the requesting thread is a speculative thread; Scott, [0018], DISCARD; Note – a signal connection identifying an execution type can be set up the same as DISCARD signal); 


Regarding claim 10, Gara teaches a cache system, comprising: 
a first cache (Gara, [0029], L1.5 cache); 
a second cache (Gara, [0029], L2 cache); 
a connection to a command bus, configured to receive a read command or a write command from a processor connected to the cache system, for reading from or writing to a memory system (Gara, [0029], If a load operation is detected; Note – a command bus needs to exist in order for the cache system (L1, L1.5, and L2) to receive the load operation; [0042], write request); 
a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command; 
a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command; and 
execution-type signal line, configured to receive an identification of execution type from the processor, wherein the execution type is either a first execution type or a second execution type (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread … if the executed instruction is to perform a load operation, the process proceeds to step 604 to determine whether the requesting thread is a speculative thread); 
a configurable data bit; and 
a logic circuit, configured to: 
select the first cache (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set) for use by the processor, when the configurable data bit is in a first state and the execution-type signal line receives an indication of the first type (Gara, [0041], If at step 604, it is determined that the thread is a speculative thread) of execution; 
select the second cache (Gara, [0041], data are fetched … from L2 cache if there is a L1 cache request miss ) for use by the processor, when the configurable data bit is in the first state and the execution-type signal line receives an indication of the second type of execution (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread); 
select the second cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the first type of execution; and 
select the first cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the second type of execution.  

Gara does not explicitly teach a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command; a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command; and a configurable data bit; when the configurable data bit is in a first state, and select the second cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the first type of execution; and select the first cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the second type of execution, as claimed.
However, Gara in view of Malner teaches a configurable data bit (Malnar, [0073], Each of the display controllers 122 may have control registers … the control ; and 
a logic circuit, configured to: 
select the first cache (Gara, [0041], L1.5 cache level; Malnar, [0079]-[0084], Note – buffer 2 (i.e. original front buffer )) for use by the processor, when the configurable data bit is in a first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)) and the execution-type signal line receives an indication of the first type (Gara, [0041], If at step 604, it is determined that the thread is a speculative thread) of execution; 
select the second cache (Gara, [0041], L2 cache; Malnar, [0079]-[0084], Note – buffer 1 (i.e. original back buffer)) for use by the processor, when the configurable data bit is in the first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)) and the execution-type signal line receives an indication of the second type of execution (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread); 
select the second cache (Malnar, [0079]-[0084]; buffer 1 (i.e. new front buffer, original back buffer); Gara, [0041], L2 level (i.e. L1.5 cache before swapping)) for use by the processor, when the configurable data bit is in the second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)) and the execution-type signal line receives an indication of the first type (Gara, [0041], speculative thread) of execution; and 
select the first cache (Malnar, [0079]-[0084, Note - buffer 1 (i.e. new back buffer, original front buffer); Gara, [0041], L1.5 cache level (i.e. L2 cache  for use by the processor, when the configurable data bit is in the second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)) and the execution-type signal line receives an indication of the second type of execution (Gara, [0041], non-speculative thread).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gara to incorporate teachings of Malnar to swap a first cache/buffer with a second cache/buffer in case of double buffering. A person of ordinary skill in the art would have been motivated to combine the teachings of Gara with Malnar because it improves efficiency of the system disclosed in Gara by providing data buffers with accurate data to the system (Malnar, [0004]). 
The combination of Gara and Malnar does not explicitly teach a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command; a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command, as claimed.
However, the combination of Gara and Malnar in view of Scott teaches a connection to a command bus, configured to receive a read command or a write command from a processor connected to the cache system, for reading from or writing to a memory system (Scott, [0018], a second output for providing a request signal, REQ, to cache 26 via internal interconnect 24; Fig.2, Fig.3; [0024], Cache control circuitry 62 receives read requests from CPU 30); 
a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command (Scott, [0018], a first output for providing an access address, ADDRESS, to cache 26 via internal interconnect 24; [0019]; [0024]); 
a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command (Scott, [0018], a first input for receiving read data, DATA, from cache 26 or BIU 22 via internal interconnect 24; [0027]); and 
execution-type signal line, configured to receive an identification of execution type from the processor, wherein the execution type is either a first execution type or a second execution type (Gara, [0041], if the executed instruction is to perform a load operation, the process proceeds to step 604 to determine whether the requesting thread is a speculative thread; Scott, [0018], DISCARD; Note – a signal connection identifying an execution type can be set up the same as DISCARD signal); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara and Malnar to incorporate teachings of Scott to include connections for request, address, data, and execution type between processor cores and caches (in Gara). Doing so provides communication paths between processors cores and cache memories. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Gara with Scott because it improves efficiency and performance for the system disclosed in the combination of Gara to provide 
Regarding claims 2, 11, and 18, taking claim 18 as exemplary, the combination of Gara teaches all the features with respect to claim 17 as outlined above. The combination of Gara further teaches the system of claim 17, wherein the first type is configured to indicate speculative execution of instructions by the processor; and the second type is configured to indicate non-speculative execution of instructions by the processor (Gara, [0041]). 
Claims 2 and 11 have similar limitations as claim 18 and they are rejected for the similar reasons.
Regarding claims 3 and 19, taking claim 19 as exemplary, the combination of Gara teaches all the features with respect to claim 18 as outlined above. The combination of Gara further teaches the system of claim 18, further comprising: a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor (Gara, [0011], a dedicated bus for forwarding speculative values and control); wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected (Gara, [0041], On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution … If at step 610, it is determined that there is a miss in the L1.5 cache, then the process continues to step 616 where the thread gets a copy from the L2 cache (or from the L3 
Claim 3 has similar limitations as claim 19 and is rejected for the similar reasons.
Regarding claims 7 and 15, taking claim 7 as exemplary, the combination of Gara teaches all the features with respect to claim 1 as outlined above. The combination of Gara further teaches the cache system of claim 1, wherein the connection to the command bus is configured to receive a read command or a write command (Gara, [0041], read request) from the processor for accessing the memory system; wherein the connection to the address bus is configured to receive a memory address from the processor for accessing the memory system for the read command or the write command (Gara, [0042],  Afterward the process proceeds to step 708 where an invalidate request for this address is sent to all processors); wherein the connection to the data bus is configured to:  communicate data to the processor for the processor to read the data for the read command (Gara, [0041], data are sent to the processor for continuing execution); receive data from the processor to be written in the memory system for the write command (Gara, [0042],  If a store operation is detected … If the current store operation is for a non-speculative thread, then the process proceeds to step 706 where the non-speculative data can be written to the L1 cache, or to the L2 cache if L1 cache misses, and to the hierarchically lower memory levels 706); and wherein memory access requests from the processor and memory use by the processor are controlled through the command bus, the address bus, and the data bus.  
Claim 15 has similar limitations as claim 7 and is rejected for the similar reasons.
Regarding claim 8, the combination of Gara teaches all the features with respect to claim 1 as outlined above. The combination of Gara further teaches the cache system of claim 1, wherein the connection to the execution-type signal line is configured to receive an identification of the execution type from the processor (Gara, [0030], each processor knows if it is the non-speculative thread; [0009], modified processor interface to allow communication of speculative values; [0033]-[0034], a determination is made as to whether the thread has become non-speculative).  
Regarding claim 9, the combination of Gara teaches all the features with respect to claim 1 as outlined above. The combination of Gara further teaches the cache system of claim 1, wherein the logic circuit is configured to: select the first cache for a memory access request from the processor (Gara, [0041], L1.5 cache level; Malnar, [0079]-[0084], processor (e.g., CPU) chooses a selected frame buffer from the plurality of frame buffers (e.g., the back buffers); Note – buffer 2 (i.e. original front buffer )), when the configurable data bit is in the first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)) and the connection to the execution-type signal line receives an indication of the first type (Gara, [0041], speculative thread); 
select the second cache for a memory access request from the processor (Gara, [0041], L2 cache; Malnar, [0079]-[ 0084], processor (e.g., CPU) chooses a selected frame buffer from the plurality of frame buffers (e.g., the back buffers); Note – buffer 1 (i.e. original back buffer)), when the configurable data bit is in the first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)) and the connection to the execution-type signal line receives an indication of the second type (Gara, [0041], non-speculative thread); 
select the second cache for a memory access request from the processor (Malnar, [0079]-[0084]; buffer 1 (i.e. new front buffer, original back buffer); Gara, [0041], L2 level (i.e. L1.5 cache before swapping)), when the configurable data bit is in the second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)) and the connection to the execution-type signal line receives an indication of the first type (Gara, [0041], speculative thread); and 
select the first cache for a memory access request from the processor (Malnar, [0079]-[0084], processor … chooses a selected frame buffer from the plurality of frame buffers (e.g., the back buffers); Note - buffer 2 (i.e. new back buffer, original front buffer); Gara, [0041], L1.5 cache level (i.e. L2 cache before swapping)), when the configurable data bit is in the second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)) and the connection to the execution-type signal line receives an indication of the second type (Gara, [0041], non-speculative thread).  
Regarding claim 12, the combination of Gara teaches all the features with respect to claim 11 as outlined above. The combination of Gara further teaches the cache system of claim 11, further comprising a connection to a speculation- status signal line, configured to receive speculation status from the processor (Gara, [0011], a dedicated bus for forwarding speculative values and control), wherein the speculation status is either an acceptance or a rejection of a condition (Gara, [0041], On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution … If at  with nested instructions that are executed initially by a speculative execution of the processor and subsequently by a normal execution of the processor when the speculation status is the acceptance of the condition (Gara, [0041],  If at step 604, it is determined that the thread is a speculative thread, the process proceeds to step 608 where the L1 cache is first checked for the request. If the word is located in the L1 cache, the cache line data are fetched and the “read” bit for the corresponding line in L1.5 is set as indicated at step 612, and the thread continues its execution by returning to step 600; [0041], If a load operation is detected as indicated at step 602 … the process proceeds to step 604 … If at step 604, it is determined that the thread is a non-speculative thread; Note – a first load request could be a speculative request with a hit condition and the processing goes back to process a subsequent request, which may be a non-speculative one.).  

Claims 4, 5, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gara, Malnar, and Scott as applied to claims 3 and 19 respectively above, and further in view of Morris et al. (US 2016/0179679), hereinafter Morris.
Regarding claims 4 and 20, taking claim 20 as exemplary, the combination of Gara teaches all the features with respect to claim 19 as outlined above. The the system of claim 19, wherein when the execution type changes from the first type to the second type (Gara, [0033]-[0034], Once a speculative thread is started … where a determination is made as to whether the thread has become non-speculative), the logic circuit is configured to: toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution. The process subsequently returns to execute the next instruction at step 600); and maintain the configurable data bit without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected (Gara, [0030], The L1.5 cache keeps all speculative data, and only after the thread becomes non-speculative, data from the L1.5 cache are committed to lower level caches; [0041], If at step 604, it is determined that the thread is a speculative thread, If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level … If at step 610, it is determined that there is a miss in the L1.5 cache, then the process continues to step 616 where the thread gets a copy from the L2 cache (or from the L3 cache or main memory if L2 cache misses) ).

However, the combination of Gara in view of Morris teaches toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted (Morris, [0138]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara to incorporate teachings of Morris to toggle (on) a state to enable speculative read, which requires L1.5 level cache in Gara. A person of ordinary skill in the art would have been motivated to combine the teachings of Gara with Morris because it improves performance of the system disclosed in the combination of Gara by selectively performing speculative operations based on availability of a buffer memory, which avoids undesirable performance penalties (Morris, [0138]).
Claim 4 has similar limitations as claim 20 and is rejected for the similar reasons.
Regarding claims 13 and 14, claims 13 and 14 have similar limitations as claim 4 and they are rejected for the similar reasons
Regarding claim 5, the combination of Gara teaches all the features with respect to claim 1 as outlined above. The combination of Gara does not explicitly teach the cache system of claim 1, wherein when the execution type changes from the second type to the first type, the logic circuit is configured to toggle the configurable data bit, as claimed.
the cache system of claim 1, wherein when the execution type changes from the second type to the first type, the logic circuit is configured to toggle the configurable data bit (Gara, [0041],  If at step 604, it is determined that the thread is a non-speculative thread … data are fetched ,,, from L2 cache if there is a L1 cache request miss … If at step 604, it is determined that the thread is a speculative thread … If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level; Malner, [0079]-[0084]; at any given time, one of the three buffers can be designated the front buffer (e.g., buffer 2) and the other two buffers are then designated back buffers (e.g., buffer 1, buffer 3); Morris, [0138], he buffer device can toggle a state or mode to enable speculative read during windows of buffer device resource availability; Note – L1.5 level cache in Gara is used only for speculative operations. Malnar teaches designating one buffer of a plurality of buffers as a front buffer for a specific use (such as designating L1.5 cache as the front buffer to be used by speculative operations only). Morris teaches toggling a state of a buffer device to enable speculative read operations when the buffer device is available. A person of ordinary skill in the art would combine the teachings such that when a memory access has changed from non-speculative to speculative, the state of a buffer memory is toggled to on to indicated the availability of the buffer memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara to incorporate teachings of Morris to toggle (on) a buffer mode to enable speculative read, .

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gara, Malnar, and Scott as applied to claims 3 and 19 respectively above, and further in view of Sutou et al. (US 2010/0169532), hereinafter Sutou.
Regarding claims 6 and 16, taking claim 6 as exemplary, the combination of Gara teaches all the features with respect to claim 1 as outlined above. The combination of Gara does further teach the cache system of claim 1, further comprising:  a connection to a second command bus coupled between the cache system and the memory system; a connection to a second address bus coupled between the cache system and the memory system; a connection to a second data bus coupled between the cache system and the memory system; wherein when the configurable data bit is in a first state, the logic circuit is configured to: provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is a first type; and provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is a second type; and wherein when the configurable data bit is in a second state, the logic circuit is configured to: provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is the first type; and 
However, the combination of Gara in view of Sutou teaches the cache system of claim 1, further comprising: 
a connection to a second command bus coupled between the cache system and the memory system; a connection to a second address bus coupled between the cache system and the memory system; a connection to a second data bus coupled between the cache system and the memory system (Sutou, [0041], The buses 1 and 2 are buses each having a data bus, an address bus and a control line; [0071];  Fig.3); 
wherein when the configurable data bit is in a first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)), the logic circuit is configured to: 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the first cache (Gara, [0041], L1.5 cache level), when the execution type is a first type (Gara, [0041], speculative thread); and 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the second cache (Gara, [0041], L2 cache), when the execution type is a second type (Gara, [0041], non-speculative thread); and 
wherein when the configurable data bit is in a second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)), the logic circuit is configured to: 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the second cache (Gara, [0041], L2 cache), when the execution type is the first type (Gara, [0041], speculative thread); and 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the first cache (Gara, [0041], L1.5 cache level), when the execution type is the second type (Gara, [0041], non-speculative thread).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara, Malnar, and Scott to further incorporate a second command bus, address bus, and data bus between a CPU and memory storage devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Gara with Sutou because it improves efficiency and performance of the system disclosed in the combination of Gara by providing unoccupied bus(es) to access memory storages when a plurality of buses are provided to the system (Sutou, [0033]-[0034]).
Claim 16 has similar limitations as claim 6 and is rejected for the similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136